DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–8 are allowable. More particularly, claim 1 is drawn to “an earphone including an internal duct.” The table below illustrates the correspondence between the claimed earphone and US 20124/0348372 (published 27 November 2014) (“Seo”).
Claim 1
The Seo Reference
“1. An earphone including an internal duct, the earphone comprising:
Seo similarly describes a canal-type earphone having a pressure equilibrium means—namely, an internal vent/duct (e.g., 18h3). Seo at Abs., ¶¶ 101–105, FIG.27.
“a housing;
“a cover coupled to the housing and comprising a nozzle; and
Seo’s earphone 1e includes a housing 20 and a front surface plate/cover 27 with integrated nozzle tube 25. Id.
“a speaker unit disposed in the cover,
Earphone 1e includes a speaker 10 included within housing 20 and behind cover 27. Id.
“wherein the housing and the cover comprise, in common:
“a first space portion disposed in front of the speaker unit; and
“a second space portion disposed in the rear of the speaker unit and 
Id.
“wherein the speaker unit comprises:
“a yoke having a cylindrical shape with an open top;
“a magnet fixed to the yoke;
“a plate disposed on a top surface of the magnet;
“a voice coil disposed between an outer circumference of the yoke, an inner circumference of the magnet, and an inner circumference of the plate;
“a diaphragm disposed above the plate and to which the voice coil is fixed;
“a frame disposed outside the magnet;
Speaker 10 likewise includes a cylindrical yoke 16 with an open top 16a, a magnet 14, a top plate 15, a voice coil 17, a diaphragm/vibration plate 13 and a frame 11, all of which are arranged as claimed. Id.
“a first grill coupled to the frame and disposed above the diaphragm; and
Speaker 10 includes a corresponding first grill/cover 18 coupled to frame 11 above diaphragm 13. Id.
“a second grill coupled to the frame and disposed on a front surface of the diaphragm and outside the frame,
Speaker 10 also includes a second grill/gasket 30 located outside frame 11 and in front of diaphragm 13. Id.
“wherein the first grill comprises a tuning hole and a tuning portion configured to cover the tuning hole,
Cover 18, like the claimed first grill, includes a tuning hole 18h3. Id.
“wherein the earphone comprises a duct formed of a space between an inner wall of the second grill and an outer wall of the frame, and

Id. However, unlike the claimed duct, Seo’s passage 60 is not Id.

Table 1
The foregoing table shows that the Seo reference describes an earphone that is very similar to the claimed earphone. The two differ because Seo’s duct/passage 60 is formed between the outer wall of a frame and the inner wall of a cover. Seo does not describe forming a duct corresponding to the claimed duct between an outer wall of a frame (e.g., frame 11) and an inner wall of a second grill (e.g., gasket 30). Other embodiments described by Seo include other problems. For instance, some embodiments form a duct within frame 11, such that the duct is not formed by an outer wall of frame 11. See Seo at FIGs.9, 21.
Claims 2–8 depend on claim 1, and include the same allowable subject matter. For the foregoing reasons, claims 1–8 are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

6/18/2021